Citation Nr: 0013433	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-32 703A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a May 29, 
1985, decision by the Board of Veterans' Appeals (Board) 
denying entitlement to an effective date earlier than June 
28, 1982, for a grant of service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1946 to June 
1947, from September 1948 to November 1951, from December 
1951 to December 1955, and from March 1956 to August 1971.


FINDINGS OF FACT

1.  On May 29, 1985, the Board issued a decision which denied 
entitlement to an effective date earlier than June 28, 1982, 
for a grant of service connection for arteriosclerotic heart 
disease.

2.  In June 1998, the veteran filed a motion for revision of 
the Board decision of May 29, 1985, based on clear and 
unmistakable error.

3.  The decision of May 29, 1985, which denied entitlement to 
an effective date earlier than June 28, 1982, for a grant of 
service connection for arteriosclerotic heart disease was 
based on the correct facts as they were known at that time, 
and was in accordance with the existing law and regulations.


CONCLUSION OF LAW

The decision of May 29, 1985, which denied an effective date 
earlier than June 28, 1982, for a grant of service connection 
for arteriosclerotic heart disease does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of May 29, 
1985, should be reversed because it contains clear and 
unmistakable error.  He asserts that the Board should have 
granted an effective date of November 3, 1980, which was the 
date of his claim for service connection for a heart 
condition.  He maintains that the clinical evidence submitted 
at the time that he filed his original claim was sufficient 
to establish service connection for a cardiovascular 
disorder.

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  See 38 C.F.R. § 20.1400 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (1999).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(1999).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could be reasonably expected to be part of the 
record.  See 38 C.F.R. § 20.1403(b)(2) (1999).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c)(1999).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (1999).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e) (1999).  

The Board has reviewed the full procedural history of the 
events leading to the Board's decision in May 1985.  In 
November 1980, the veteran submitted a claim for service 
connection for a heart condition.  In May 1981, the RO denied 
that claim.  The veteran perfected an appeal, but in May 1982 
the Board affirmed the denial.  The evidence which was of 
record at that time included the veteran's service medical 
records which reflected complaints of chest pain on various 
occasions with occasional premature ventricular contractions 
shown on an electrocardiogram in 1963.  Subsequent 
electrocardiograms were within normal limits, and a heart 
condition was not found when the veteran was examined for 
separation from service in March 1971.  The evidence also 
included a report from a private physician indicating that 
the veteran had been under continuous treatment for coronary 
artery disease with angina pectoris from December 1975 to 
September 1977.  

On June 28, 1982, the veteran submitted a letter in which he 
requested a reconsideration of the Board decision of May 
1982.  In December 1983, the Board concluded that there was 
no obvious error warranting reconsideration of the May 1982 
decision by the Board, but the Board granted service 
connection for a heart condition on the basis of new and 
material evidence presented since the previous decision, 
including an August 1983 opinion of an independent medical 
expert which was to the effect that an episode of chest pain 
in service was the result of coronary artery disease.  In 
September 1984, the RO assigned an effective date of June 28, 
1982, (the date of the letter in which the veteran requested 
reconsideration of the prior Board decision) for the grant of 
service connection for arteriosclerotic heart disease.  The 
veteran perfected an appeal with respect to the effective 
date.  

In May 1985, the Board determined that the effective date of 
June 28, 1982, for the payment of disability compensation for 
heart disease was proper.  In the decision of May 29, 1985, 
the Board noted the veteran's contentions, and reviewed his 
claims file.  The Board noted that the Board's previous 
December 1983 allowance of the veteran's claim for service 
connection had not been based on reconsideration of the 
previous denial by the Board in May 1982, but instead had 
been based on additional evidence received after the veteran 
submitted a letter requesting reconsideration on June 28, 
1982.  Without explicitly stating so, the Board essentially 
found in the May 1985 decision that the veteran's letter of 
June 28, 1982, was not only a claim for reconsideration of 
the Board's May 1982 decision, but also functioned as a 
request to reopen the previously denied claim.  After 
discussing the procedural history, summarizing evidence, and 
citing the applicable law and regulations pertaining to 
effective dates of reopened claims, the Board determined that 
the appropriate effective date was the date of the veteran's 
letter (June 28, 1982). 

The Board finds that the decision of May 29, 1985, which 
denied an earlier effective date was based on the correct 
facts as they were known at that time.  The decision shows 
that the Board considered all of the relevant evidence and 
previous procedural actions which were of record at that 
time.  Although the appellant disagrees with the conclusion 
reached by the Board, an asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).

The Board also finds that the decision by the Board was in 
accordance with the applicable law and regulations.  The 
Board cited applicable regulations, including 38 C.F.R. 
§ 3.400 which pertains to the assignment of effective dates.  
The Board specifically noted that the effective date for 
receipt of disability compensation where new and material 
evidence is received after a final disallowance will be the 
date of receipt of a new claim or the date entitlement arose, 
whichever is later.  

The Board notes that the veteran has not specified a 
particular law or regulation which he believes was 
disregarded by the Board in the May 29, 1985, decision.  With 
respect to any implied assertion that there was legal error 
in that the Board allowed the RO to fail to properly develop 
the evidence pursuant to the duty to assist which is 
currently set forth in 38 U.S.C.A. § 5107, the Board notes 
that vague allegations that the prior adjudication failed to 
follow the law or regulations cannot satisfy the stringent 
pleading requirements for the assertion of clear and 
unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 44-45 
(1993).  A failure to fully develop evidence is not 
considered to be clear and unmistakable error. "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  

Finally, the Board notes that the veteran is precluded from 
claiming clear and unmistakable error in the Board's 
decisions of May 1982 and December 1983.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
averments of clear and unmistakable error in the 1982 and 
1983 decisions are barred by res judicata.  See Kloda v. 
West, No. 97-419 (June 2, 1998) (for electronic publication 
only).  Moreover, the fact that the benefits were ultimately 
granted in December 1983 does not demonstrate that the 
Board's decision in May 1982 which denied those benefits 
contained error.  The decision by the Board in December 1983 
was based on additional evidence which was added subsequent 
to the Board's decision in May 1982.  As a claim of clear and 
unmistakable error in the May 1982 decision denying service 
connection is precluded, that decision is necessarily final 
and the Board can find no basis for concluding that an 
effective date earlier than the date of the letter from the 
veteran (June 28, 1982) should have been assigned.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of May 29, 
1985, which denied an effective date earlier than June 28, 
1982, for a grant of service connection for arteriosclerotic 
heart disease.  Accordingly, the benefit sought is denied.



ORDER

The decision of May 29, 1985, which denied entitlement to an 
effective date earlier than June 28, 1982, for a grant of 
service connection for arteriosclerotic heart disease due to 
service-connected disabilities does not contain clear and 
unmistakable error, and the motion for revision of that 
decision is denied.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

 


